Citation Nr: 0401847	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
schizoaffective disorder (claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from July 1980 to 
July 1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 rating action of 
the Department of Veterans Affairs (VA), Waco, Texas, 
Regional Office (RO).  

In an August 2001 decision, the Board determined that new and 
material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a schizoaffective disorder (claimed as a nervous 
condition).  

The veteran appealed the Board's August 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In a January 2003 Order, the CAVC vacated the August 2001 
decision and remanded the matter to the Board for further 
development and re-adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
In Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The basis for the CAVC remand was the Board's failure to 
adequately address the requirements of the VCAA, specifically 
with respect to the failure to adequately discuss the 
requirement to notify an appellant of the evidence necessary 
to substantiate his or her claim, and to indicate what 
evidence, if any, would be gathered by the appellant, and 
which evidence would be provided by VA.  

Secondly, it is noted that subsequent to the issuance of the 
foregoing CAVC Order, a decision was issued in the United 
States Court of for the Federal Circuit (CAFC) that 
interpreted the effect of the VCAA on claims for veterans' 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
held that appellants must be afforded one year to respond to 
any request for development information under the VCAA.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and the holding in the 
aforementioned CAFC decision and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate her 
claim and inform him whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

In particular, the VBA AMC should ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate her claim, namely, 
evidence not previously considered, which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The letter should note that the type of 
evidence could include, for example, new 
medical evidence that is pertinent to the 
question of whether there exists a current 
psychiatric disorder that is related to 
service.  This letter from the RO should 
also contain a statement as to which 
portion of evidence, if any, is to be 
provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

3.  Thereafter, the VBA AMC should 
consider all of the evidence of record, 
including any records received subsequent 
to the supplemental statements of the case 
in April 2001, and readjudicate the 
veteran's claim.  The claim for service 
connection must be adjudicated on the 
basis of whether new and material evidence 
has been submitted to reopen the 
previously denied claim.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thereafter, the case should be returned to the Board 
for further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


